Exhibit 10.1.2

SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (the “Second
Amendment”) is dated as of April 23, 2012, and is made by and among PVR FINCO
LLC, a Delaware limited liability company (the “Borrower”), the GUARANTORS
(individually a “Guarantor” and collectively, the “Guarantors”), the FINANCIAL
INSTITUTIONS PARTY HERETO (individually a “Lender” and collectively, the
“Lenders”), BANK OF AMERICA, N.A., SUNTRUST BANK, BRANCH BANKING AND TRUST
COMPANY and UNION BANK, each in its capacity as a documentation agent, and PNC
BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent for the
Lenders (the “Agent”). PNC Capital Markets LLC, RBC Capital Markets and Wells
Fargo Bank, N.A. are Lead Arrangers, and RBC Capital Markets and Wells Fargo
Bank, N.A. are Co-Syndication Agents under the Credit Agreement (defined below).

RECITALS:

WHEREAS, the Borrower, the Guarantors, the Lenders and the Agent are parties to
that certain Amended and Restated Credit Agreement, dated as of August 13, 2010,
as amended by that certain First Amendment to Credit Agreement dated April 19,
2011 (as so amended, the “Credit Agreement”); unless otherwise defined herein,
capitalized terms used herein shall have the meanings given to them in the
Credit Agreement;

WHEREAS, the Borrower and the Guarantors have requested that the Lenders agree
to amend the Credit Agreement in order to (i) allow for the Chief Gathering
Acquisition, (ii) increase the Letter of Credit sublimit to $50,000,000,
(iii) amend certain financial covenants, (iv) amend Schedule 1.1(A) Pricing Grid
and (v) make certain other changes, all pursuant to the terms and subject to the
applicable conditions set forth herein, and the Required Lenders have agreed to
amend the Credit Agreement as hereinafter provided.

NOW, THEREFORE, in consideration of the foregoing and intending to be legally
bound, and incorporating the above-defined terms herein, the parties hereto
agree as follows:

1. Recitals. The foregoing recitals are true and correct and incorporated herein
by reference.



--------------------------------------------------------------------------------

2. Amendment to Credit Agreement to be Effective Upon Satisfaction of Conditions
Contained in Section 4 of this Amendment. The following amendments shall be
effective upon satisfaction of each of the conditions set forth in Section 4 of
this Amendment:

(a) Existing Definitions. Section 1.1 [Certain Definitions] of the Credit
Agreement is hereby amended to amend the following existing definitions:

(i) The definition of Permitted Liens contained in Section 1.1 [Certain
Definitions] of the Credit Agreement is hereby amended as follows: the “.”
located at the end of subsection (x) is hereby deleted and replaced with “;
and”, and the following new subsection (xi) is added:

“(xi) Liens referenced under Section 7.2.1(viii) in connection with the escrow,
segregated and/or pledged accounts to be established in advance of the Chief
Gathering Acquisition.

(b) New Definitions. Section 1.1 [Certain Definitions] of the Credit Agreement
is hereby amended to insert the following new definitions in the appropriate
alphabetical order therein:

(i) “Bridge Facility shall mean that certain unsecured senior bridge facility by
and among the Parent, Royal Bank of Canada and certain other lenders party
thereto that may be entered into in connection with the Chief Gathering
Acquisition in an aggregate principal amount not to exceed $220,000,000, and any
refinancings thereof on terms and conditions not materially more adverse to the
Lenders.”

(ii) “Chief Gathering shall mean Chief Gathering LLC, a Texas limited liability
company.”

(iii) “Chief Gathering Acquisition shall mean the acquisition of all of the
membership interests of Chief Gathering from Chief E&D Holdings LP, a Texas
limited partnership.”

(iv) “Chief Gathering Acquisition Documents shall mean that certain Membership
Interest Purchase and Sale Agreement by and among Chief Gathering, Chief E&D
Holdings LP and PVR Marcellus Gas Gathering LLC, dated April 9, 2012 and any
other material documents related thereto for the Chief Gathering Acquisition
delivered to Agent on or prior to the Second Amendment Date (including all
amendments, supplements, schedules and exhibits thereto).”

(v) “Second Amendment shall mean that certain Second Amendment to Credit
Agreement by and among the Borrower, the other Loan Parties, the Required
Lenders and the Agent dated as of April 23, 2012.”

(vi) “Second Amendment Date shall mean the date when each of the conditions
precedent contained in Sections 4 and 5 of the Second Amendment have been met or
waived.”

 

2



--------------------------------------------------------------------------------

(c) Amendment to Section 4.5.2 [Debt or Equity Offering]. Section 4.5.2 of the
Credit Agreement is hereby amended and restated as follows:

“4.5.2 Debt or Equity Offering.

Within five (5) Business Days of (i) any receipt of any funds resulting from
additional member interests being issued in any Loan Party or partnership
interests being issued in Parent (other than the issuance of the Parent’s equity
interests in connection with the Chief Gathering Acquisition or another
Permitted Acquisition) or (ii) receipt of any proceeds of Indebtedness incurred
by any of the Loan Parties other than Indebtedness permitted under Section 7.2.1
or incurred in connection with the Chief Gathering Acquisition, the Borrower
shall promptly make a mandatory prepayment of principal on the Loans, subject to
the terms in Section 4.5.5, equal to the net after-tax proceeds of such equity
or debt offering (as estimated in good faith by the Borrower) unless such
proceeds are promptly used for making a prepayment on Indebtedness of the type
described in Section 7.2.1(viii).”

(d) Amendment to Section 7.2.1(viii) [Indebtedness]. Section 7.2.1(viii) of the
Credit Agreement is hereby amended and restated with the following:

“(viii) Other unsecured Indebtedness of the Loan Parties and Restricted
Subsidiaries; provided, that (i) no Potential Default or Event of Default has
occurred and is continuing or would exist after giving effect to the incurrence
of such Indebtedness, (ii) the Loan Parties shall have delivered to the Agent at
least five (5) days prior to the date of the incurrence of such Indebtedness a
Compliance Certificate, demonstrating that they shall be in pro forma compliance
with the financial covenants set forth herein as of the most recently ended
fiscal quarter of the Loan Parties after giving effect to the proposed issuance
of such Indebtedness (except, if applicable, after giving effect to the
exclusion in the last sentence of this subsection (viii)), (iii) such
Indebtedness (other than Indebtedness incurred under the Bridge Facility) has a
maturity date at least one year after the Expiration Date hereunder and
(iv) such Indebtedness contains terms that are not materially more restrictive
than those set forth in this Agreement (provided that, until the date that is
one year after the closing date of the Chief Gathering Acquisition, the debt,
lien, restricted payments and investments covenants applicable to the
Indebtedness incurred in connection therewith may be materially more restrictive
than those contained in the Credit Agreement (after giving effect to Section 2
of the Second Amendment) so long as the Borrower and the Administrative Agent,
on behalf of the Lenders, contemporaneously amend the Credit Agreement to
incorporate, in all material respects, such more restrictive covenants into the
Credit Agreement for the same duration. In connection therewith, the Lenders
hereby authorize the Administrative Agent to enter into and execute such
amendment on their behalf); provided further, that if such Indebtedness (other
than Indebtedness incurred under the Bridge Facility) is incurred, no prepayment
shall be made on such Indebtedness prior to the Expiration Date, other than from
the net after-tax proceeds received from an equity offering by the Parent and
the net after-tax proceeds received from the sale of assets or issuance of
Indebtedness not required to be applied to prepay Loans under Section 4.5 (and,
for clarity, conversions or exchanges

 

3



--------------------------------------------------------------------------------

permitted or contemplated by the terms of such Indebtedness shall not be deemed
prepayments); provided further if such Indebtedness is incurred under the Bridge
Facility and such Indebtedness is incurred prior to the consummation of the
Chief Gathering Acquisition, the proceeds of such Indebtedness shall be
deposited into an escrow account, pledged for the benefit of the holders of such
Indebtedness, and/or deposited in a segregated account reasonably acceptable to
the Agent and, except as otherwise provided for herein, released in connection
with the consummation of the Chief Gathering Acquisition or, if the Chief
Gathering Acquisition is not consummated, such Indebtedness shall be repaid to
the holders thereof following the termination of the applicable Chief Gathering
Acquisition Documents. To the extent any such proceeds or the proceeds of any
Indebtedness incurred in connection with the Chief Gathering Acquisition are
deposited into such an escrow or segregated account, such Indebtedness shall not
be used in the computation of the covenants contained in Sections 7.2.16 through
7.2.18 of this Agreement so long as such proceeds are held in such accounts;”

3. Amendment to Credit Agreement to be Effective Upon Satisfaction of Conditions
Contained in Section 5 of this Amendment. The following amendments shall be
effective upon satisfaction of each of the conditions set forth in Section 5 of
this Amendment:

(a) Definitions. Section 1.1 [Certain Definitions] of the Credit Agreement is
hereby amended to amend the following existing definitions:

(i) The definition of Consolidated EBITDA contained in Section 1.1 of the Credit
Agreement is hereby amended by changing clause “(v)” to clause “(vi)”, deleting
the word “and” from the end of clause (iv) and replacing it with a “,” and
inserting the following new clause (v) in numerical order:

“(v) non-recurring transaction costs expensed (in accordance with GAAP) by the
Loan Parties in connection with the Chief Gathering Acquisition and the equity
and debt financings related thereto in an aggregate amount not to exceed
$40,000,000, and”

(ii) The definition of Consolidated Secured Indebtedness contained in
Section 1.1 of the Credit Agreement is hereby amended and restated to the new
definition of “Consolidated Senior Secured Indebtedness” as set forth below:

“Consolidated Senior Secured Indebtedness shall mean Consolidated Total
Indebtedness of the Parent and its Restricted Subsidiaries on a consolidated
basis determined and consolidated in accordance with GAAP which is secured by a
senior secured first Lien on real or personal property of the Parent or its
Restricted Subsidiaries.”

(b) Amendment to Section 2.9.1(B)(i) [Issuance of Letters of Credit]. The
reference to “$10,000,000” contained in Section 2.9.1(B)(i) of the Credit
Agreement is hereby amended to state “$50,000,000.”

(c) Amendment to Section 4.5.4 [Purchase Price Adjustment]. Section 4.5.4 of the
Credit Agreement is hereby amended and restated as follows:

 

4



--------------------------------------------------------------------------------

“4.5.4 Purchase Price Adjustment.

Within one hundred eighty (180) days of any receipt of funds resulting from any
purchase price adjustment involving more than $10,000,000 on account of any
Permitted Acquisition other than the Chief Gathering Acquisition (a “Purchase
Price Adjustment”), the Borrower shall make a mandatory prepayment of principal
on the Loans, subject to the terms in Section 4.5.5, equal to the net after-tax
proceeds of such Purchase Price Adjustment.”

(d) Amendment to Section 7.1.13(ii) [Collateral and Additional Collateral;
Execution and Delivery of Additional Security Documents]. The last sentence of
Section 7.1.13(ii) of the Credit Agreement is hereby amended and restated with
the following:

“Notwithstanding the foregoing, (i) within one hundred twenty (120) days
following the date of consummation of the Chief Gathering Acquisition or another
Permitted Acquisition (which time period may be extended in the Agent’s sole
discretion), each Loan Party that has acquired Real Property in connection with
such acquisition shall (a) comply with the foregoing requirements with respect
to granting a first priority Lien (subject only to Permitted Liens) on such Real
Property (other than Excluded Property) acquired in connection with such
acquisition and (b) deliver legal opinions in form and substance reasonably
satisfactory to the Agent as to the Security Documents pertaining to such Real
Property and the other matters set forth in Section 6.1.4(b) [Opinions of
Counsel] and (ii) within thirty (30) days following the date of consummation of
the Chief Gathering Acquisition or another Permitted Acquisition (which time
period may be extended in the Agent’s sole discretion), each Loan Party that has
acquired any other Collateral shall (a) comply with the foregoing requirements
with respect to granting a first priority Lien (subject only to Permitted Liens)
on such Collateral (other than Excluded Property) acquired in connection with
such acquisition and (b) deliver legal opinions in form and substance reasonably
satisfactory to the Agent as to the Security Documents pertaining to such
Collateral and as to the other matters set forth in Section 6.1.4(a) [Opinions
of Counsel].”

(e) Amendment to Section 7.2.6(v) [Liquidations, Mergers, Consolidations,
Acquisitions]. Section 7.2.6(v) of the Credit Agreement is hereby amended to
replace the last word of such Section, “and” with the following:

“. Notwithstanding the foregoing, with respect to the Chief Gathering
Acquisition and pro forma compliance with Section 7.2.17 [Minimum Interest
Coverage Ratio], the Loan Parties shall not permit the ratio of Consolidated
EBITDA to Consolidated Interest Expense of the Parent and its Restricted
Subsidiaries to be less than 2.00 to 1.00; and”

(f) Amendment to Section 7.2.9 [Subsidiaries]. Clause (ii) of Section 7.2.9 of
the Credit Agreement is hereby amended and restated as follows:

 

5



--------------------------------------------------------------------------------

“(ii) any Subsidiary formed or acquired after the Closing Date which joins this
Agreement as a Guarantor pursuant to Section 10.18 [Joinder of Guarantors]
within thirty days after its formation or acquisition, as applicable;”

(g) Amendment to Section 7.2.10 [Continuation or Change in Business]. The last
sentence of Section 7.2.10 is amended and restated as follows:

“The Parent may not engage in any business and may not have any assets or
liabilities (except those liabilities resulting from the Indebtedness permitted
under Section 7.2.1(viii) and those resulting from entering into the Chief
Gathering Acquisition Documents) other than those resulting from its ownership
of the Borrower.”

(h) Amendment to Section 7.2.14(b) [Changes in Organizational Documents; MLP
Agreement]. The following new sentence shall be added to the end of
Section 7.2.14(b):

“Notwithstanding the foregoing, the Parent may amend the MLP Agreement pursuant
to amendments substantially similar to those provided to the Agent in order to
(i) provide for the creation of a new class of Units (as defined in the MLP
Agreement) to be designated as Special Units (as defined in the MLP Agreement)
and to fix the preferences and the relative participating, optional and other
special rights, powers and duties pertaining to the Special Units, including
without limitation the conversion of the Special Units into Common Units (as
defined in the MLP Agreement), (ii) provide for the creation of a new class of
Units to be designated as Class B Units and to fix the preferences and the
relative participating, optional and other special rights, powers and duties
pertaining to the Class B Units, including without limitation the conversion of
the Class B Units into Common Units and (iii) allow for such other changes that
are required to consummate the Chief Gathering Acquisition and the debt and
equity financings related thereto.”

(i) Amendment to Section 7.2.16 [Maximum Leverage Ratio]. Section 7.2.16 of the
Credit Agreement is hereby amended and restated as follows:

“7.2.16 Maximum Leverage Ratio.

The Loan Parties shall not permit the ratio of Consolidated Total Indebtedness
of the Parent and its Restricted Subsidiaries, as measured at the end of each
fiscal quarter, to Consolidated EBITDA, calculated as of the end of each fiscal
quarter for the four fiscal quarters then ended, to exceed 6.50 to 1.00
commencing with the fiscal period ending June 30, 2012 through the fiscal period
ending December 31, 2012, and 5.25 to 1.00 for the fiscal period ending
March 31, 2013 and for each fiscal period thereafter.”

(j) Amendment to Section 7.2.18 [Maximum Secured Leverage Ratio]. Section 7.2.18
of the Credit Agreement is hereby amended and restated as follows:

“7.2.18 Maximum Senior Secured Leverage Ratio.

 

6



--------------------------------------------------------------------------------

The Loan Parties shall not permit the ratio of Consolidated Senior Secured
Indebtedness of the Parent and its Restricted Subsidiaries, as measured at the
end of each fiscal quarter, to Consolidated EBITDA, calculated as of the end of
each fiscal quarter for the four quarters then ended, to exceed 4.00 to 1.00 for
the end of each fiscal quarter.”

(k) Amendment to Schedule 1.1(A)-Pricing Grid. Schedule 1.1(A)-Pricing Grid to
the Credit Agreement is hereby deleted in its entirety and replaced with
Schedule 1.1(A)-Pricing Grid to this Second Amendment and any change in pricing
shall be effective as of the Second Amendment Date.

(l) Amendment to Exhibit 7.3.3. Exhibit 7.3.3 - Quarterly Compliance Certificate
is hereby deleted in its entirety and replaced with Exhibit 7.3.3 to this Second
Amendment.

4. Conditions to Effectiveness to Section 2. The amendments contained in
Section 2 of this Second Amendment shall become effective upon each of the
following conditions being satisfied to the satisfaction of the Agent:

(a) Execution and Delivery of Second Amendment. The Borrower, the Guarantors,
the Required Lenders and the Agent shall have executed this Second Amendment and
all other documentation referred to below shall have been executed and delivered
all to the reasonable satisfaction of the Borrower, the Required Lenders and the
Agent.

(b) Organization, Authorization and Incumbency. There shall be delivered to the
Agent for the benefit of each Lender a certificate, dated the date hereof and
signed by the Secretary or an Assistant Secretary of each Loan Party, certifying
as appropriate as to:

(i) all action taken by such party in connection with this Second Amendment and
the other documents executed and delivered in connection herewith, together with
authorizing resolutions on behalf of each of the Loan Parties evidencing same;

(ii) the names of the officer or officers authorized to sign this Second
Amendment and the other documents executed and delivered in connection herewith
and the true signatures of such officer or officers and specifying the
Authorized Officers permitted to act on behalf of the Loan Parties for purposes
of the Loan Documents and the true signatures of such officers, on which the
Agent and each Lender may conclusively rely; and

(iii) copies of its organizational documents, including its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation and limited liability company agreement, in
each case as in effect on the date hereof, certified by the appropriate state
official where such documents are filed in a state office together with
certificates from the appropriate state officials as to the continued existence
and good standing of the Borrower in each state where organized or qualified to
do business; provided, however, that the Loan Parties may, in lieu of delivering
copies of the foregoing organizational documents and good standing certificates,
certify that the organizational documents and good standing certificates
previously delivered by the Loan

 

7



--------------------------------------------------------------------------------

Parties to the Agent remain in full force and effect and have not been modified,
amended, or rescinded.

(c) Officer’s Certificate. There shall be delivered to the Agent a certificate
of the Loan Parties, dated the date hereof and signed by the Chief Executive
Officer, President, Vice President or Chief Financial Officer of each Loan
Party, certifying that: (i) the representations and warranties of the Borrower
contained in Article 5 of the Credit Agreement shall be true and accurate on and
as of the date hereof (other than regarding the absence of a material adverse
change that is contained in Section 5.1.9 (i) of the Credit Agreement and
provided that representations and warranties which relate solely to an earlier
date or time shall be true and correct on and as of the specific dates or times
referred to therein), (ii) the Loan Parties shall have performed and complied
with all covenants and conditions of the Credit Agreement and this Second
Amendment then required to have been performed and complied with and (iii) no
Event of Default or Potential Default under the Credit Agreement shall have
occurred and be continuing or shall exist.

(d) Consents and Approvals. No consent, approval, exemption, order or
authorization of, or a registration or filing with, any Official Body or any
other Person is required by any Law or any agreement in connection with the
execution, delivery and carrying out of those aspects of this Second Amendment
required to be performed by the date hereof by any Loan Party other than such
consents, approvals, exemptions, orders or authorizations that have already been
obtained.

(e) Default under Other Indebtedness. No default under any note or credit
agreement governing existing material Indebtedness of the Borrower or any Loan
Party has occurred or shall occur as a result of the Second Amendment.

(f) Fees. The Borrower shall have paid (i) to the Agent, for the benefit of the
Lenders consenting to the Second Amendment, any reasonable fees and expenses due
and payable to the Agent and such Lenders pursuant to the Fee Letter dated
April 9, 2012 and (ii) to the Agent, the reasonable costs and expenses of the
Agent, including, without limitation, reasonable fees of the Agent’s counsel in
connection with this Second Amendment.

Notwithstanding the foregoing, in the event that the conditions to effectiveness
set forth in paragraph 5 below are not fulfilled on or before August 7, 2012 (or
such later date as may be agreed to by the Agent and the Required Lenders), the
amendments contained in Section 2 of this Second Amendment shall no longer be
effective.

5. Conditions to Effectiveness to Section 3. The amendments contained in
Section 3 of this Second Amendment shall become effective upon each of the
following conditions being satisfied to the satisfaction of the Agent:

(a) Execution and Delivery of Second Amendment. The Borrower, the Guarantors,
the Required Lenders and the Agent shall have executed this Second Amendment and
all other documentation referred to herein necessary for effectiveness of this
Second Amendment, shall

 

8



--------------------------------------------------------------------------------

have been executed and delivered all to the reasonable satisfaction of the
Borrower, the Required Lenders and the Agent.

(b) Organization, Authorization and Incumbency. There shall be delivered to the
Agent for the benefit of each Lender a certificate, dated the Second Amendment
Date and signed by the Secretary or an Assistant Secretary of each Loan Party,
certifying as appropriate as to:

(i) all action taken by such party in connection with this Second Amendment and
the other documents executed and delivered in connection herewith, together with
authorizing resolutions on behalf of each of the Loan Parties evidencing same;

(ii) the names of the officer or officers authorized to sign this Second
Amendment and the other documents executed and delivered in connection herewith
and the true signatures of such officer or officers and specifying the
Authorized Officers permitted to act on behalf of the Loan Parties for purposes
of the Loan Documents and the true signatures of such officers, on which the
Agent and each Lender may conclusively rely; and

(iii) copies of its organizational documents, including its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation and limited liability company agreement, in
each case as in effect on the date hereof, certified by the appropriate state
official where such documents are filed in a state office together with
certificates from the appropriate state officials as to the continued existence
and good standing of the Borrower in each state where organized or qualified to
do business; provided, however, that the Loan Parties may, in lieu of delivering
copies of the foregoing organizational documents and good standing certificates,
certify that the organizational documents and good standing certificates
previously delivered by the Loan Parties to the Agent remain in full force and
effect and have not been modified, amended, or rescinded.

(c) Officer’s Certificate. There shall be delivered to the Agent a certificate
of the Loan Parties, dated the Second Amendment Date and signed by the Chief
Executive Officer, President, Vice President or Chief Financial Officer of each
Loan Party, certifying that: (i) the representations and warranties of the
Borrower contained in Article 5 of the Credit Agreement shall be true and
accurate on and as of the date hereof with the same effect as though such
representations and warranties had been made on and as of the date hereof (other
than regarding the absence of a material adverse change that is contained in
Section 5.1.9 (i) of the Credit Agreement and provided that representations and
warranties which relate solely to an earlier date or time shall be true and
correct on and as of the specific dates or times referred to therein), (ii) the
Loan Parties shall have performed and complied with all covenants and conditions
of the Credit Agreement and this Second Amendment and (iii) no Event of Default
or Potential Default under the Credit Agreement shall have occurred and be
continuing or shall exist.

(d) Consents and Approvals. No consent, approval, exemption, order or
authorization of, or a registration or filing with, any Official Body or any
other Person is required by any Law or any agreement in connection with the
execution, delivery and carrying out of this Second

 

9



--------------------------------------------------------------------------------

Amendment by any Loan Party other than such consents, approvals, exemptions,
orders or authorizations that have already been obtained.

(e) Closing Date Compliance Certificate. There shall be delivered to the Agent a
duly completed compliance certificate of the Borrower and signed by the Chief
Executive Officer, President, or Chief Financial Officer of the Borrower,
demonstrating pro forma compliance with the financial covenants after giving
effect to the Chief Gathering Acquisition and the amendments being made pursuant
to the Second Amendment.

(f) Consummation of Acquisition. The Chief Gathering Acquisition shall have been
consummated on or before August 7, 2012.

(g) Equity Issuances. The MLP shall have issued (i) at least $580,000,000 of
additional equity for the purpose of funding a portion of the purchase price of
the Chief Gathering Acquisition and (ii) $200,000,000 of common units (or
special units convertible into common units) to Chief E&D Holdings LP for the
purpose of funding a portion of the purchase price of the Chief Gathering
Acquisition.

(h) Debt Issuances. The Loan Parties shall have obtained at least $220,000,000
of proceeds from (1) the Bridge Facility; and/or (2) debt offerings complying
with the provisions of Section 7.2.1(viii) or otherwise on terms and conditions
reasonably satisfactory to the Agent for the purpose of funding a portion of the
purchase price of the Chief Gathering Acquisition.

(i) Default under Other Indebtedness. No default under any note or credit
agreement governing existing material Indebtedness of the Borrower or any Loan
Party has occurred or shall occur as a result of the Second Amendment.

(j) Opinions of Counsel. There shall be delivered to the Agent for the benefit
of each Lender a written opinion of Morgan, Lewis & Bockius LLP, special counsel
for the Loan Parties (other than Immaterial Subsidiaries), dated the Second
Amendment Date, and in form and substance reasonably satisfactory to the Agent
and its counsel as to such matters with respect to the transactions contemplated
herein as the Agent may reasonably request.

(k) Financial Projections. The Borrower shall have delivered pro forma projected
cash flows through December 31, 2014.

(l) Fees. The Borrower shall have paid (i) to the Agent, for the benefit of the
Lenders consenting to the Second Amendment, any reasonable fees and expenses due
and payable to the Agent and such Lenders pursuant to the Fee Letter dated
April 9, 2012 and (ii) to the Agent, the reasonable costs and expenses of the
Agent, including, without limitation, reasonable fees of the Agent’s counsel in
connection with this Second Amendment.

6. Waiver of Non-Compliance by Borrower With Section 7.2.9 of the Credit
Agreement. The Agent and the Lenders hereby waive any non-compliance by the
Borrower and the other Loan Parties with the provisions of Section 7.2.9
[Subsidiaries] of the Credit Agreement for (i) failing to join PVR Water
Services, LLC, a Delaware limited liability company (“PVR Water”), and Aqua-PVR
Water Services, LLC, a Delaware limited liability (“Aqua-

 

10



--------------------------------------------------------------------------------

PVR”), to the Credit Agreement within thirty (30) days of their respective dates
of formation, (ii) becoming a member and manager of, and holding a limited
liability company interest in, a limited liability company that is not a Loan
Party or an Unrestricted Subsidiary and (iii) holding a joint venture interest.
The Agent and the Lenders hereby consent to (i) the designation of Aqua PVR as
an Unrestricted Subsidiary and (ii) PVR Water holding a joint venture interest
in Aqua-PVR. The foregoing waivers and consents are explicitly conditioned upon
PVR Water executing a Guarantor Joinder to the Credit Agreement on or before
April 23, 2012.

7. Miscellaneous.

(a) Representations and Warranties. By its execution and delivery hereof to the
Agent, each of the Loan Parties represents and warrants to the Agent and the
Lenders that such Loan Party has duly authorized, executed and delivered this
Second Amendment.

(b) Full Force and Effect. All provisions of the Credit Agreement remain in full
force and effect on and after the date hereof except as expressly amended
hereby. The parties do not amend any provisions of the Credit Agreement except
as expressly amended hereby.

(c) Counterparts. This Second Amendment may be signed in counterparts (by
facsimile transmission or otherwise) but all of such counterparts together shall
constitute one and the same instrument.

(d) Incorporation into Credit Agreement. This Second Amendment shall be
incorporated into the Credit Agreement by this reference. All representations,
warranties, Events of Default and covenants set forth herein shall be a part of
the Credit Agreement as if originally contained therein.

(e) Governing Law. This Second Amendment and the rights and obligations of the
parties hereunder shall be governed by, and construed in accordance with, the
laws of the State of New York without regard to its conflict of laws principles.

(f) Payment of Fees and Expenses. The Borrower unconditionally agrees to pay and
reimburse the Agent and save the Agent harmless against liability for the
payment of all reasonable out-of-pocket costs, expenses and disbursements of the
Agent, including, without limitation, the reasonable fees and expenses of
counsel incurred by the Agent in connection with the development, preparation,
execution, administration, interpretation or performance of this Second
Amendment and all other documents or instruments to be delivered in connection
herewith.

(g) No Novation. Except as amended hereby, all of the terms and conditions of
the Credit Agreement and the other Loan Documents shall remain in full force and
effect. Borrower, the Guarantors, each Lender, and the Agent acknowledge and
agree that this Second Amendment is not intended to constitute, nor does it
constitute, a novation, interruption, suspension of continuity, satisfaction,
discharge or termination of the obligations, loans, liabilities, or indebtedness
under the Credit Agreement or the other Loan Documents.

[SIGNATURE PAGES FOLLOW]

 

11



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PVR FINCO LLC SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Second Amendment as of the day and year first
above written.

 

  BORROWER:   PVR FINCO LLC By:  

/s/ Robert B. Wallace

  Name:   Robert B. Wallace   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PVR FINCO LLC SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

GUARANTORS:

CONNECT ENERGY SERVICES, LLC

CONNECT GAS GATHERING, LLC

CONNECT GAS PIPELINE LLC

CONNECT NGL PIPELINE, LLC

DULCET ACQUISITION LLC

FIELDCREST RESOURCES LLC

K RAIL LLC

KANAWHA RAIL LLC

LJL, LLC

LOADOUT LLC

PENN VIRGINIA OPERATING CO., LLC

PVR CHEROKEE GAS PROCESSING LLC

PVR EAST TEXAS GAS PROCESSING, LLC

PVR GAS PIPELINE, LLC

PVR GAS PROCESSING LLC

PVR GAS RESOURCES, LLC

PVR HAMLIN, LLC

PVR HYDROCARBONS LLC

PVR LAVERNE GAS PROCESSING, LLC

PVR MARCELLUS GAS GATHERING, LLC

PVR MIDSTREAM LLC

PVR NATURAL GAS GATHERING LLC

PVR NORTH TEXAS GAS GATHERING, LLC

PVR OKLAHOMA NATURAL GAS GATHERING LLC

PVR WATER SERVICES, LLC

SUNCREST RESOURCES LLC

TONEY FORK LLC

By:  

/s/ Robert B. Wallace

Name:   Robert B. Wallace Title:   Chief Financial Officer

PENN VIRGINIA RESOURCE PARTNERS, L.P.

By:   Penn Virginia Resource GP, LLC, its sole general partner   By:  

/s/ Robert B. Wallace

  Name:   Robert B. Wallace   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

[[SIGNATURE PAGE TO PVR FINCO LLC SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDERS: PNC BANK, NATIONAL ASSOCIATION, individually and as Agent

By:

 

/s/ Richard C. Munsick

Name:

  Richard C. Munsick

Title:

  Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PVR FINCO LLC SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDERS: BANK OF AMERICA, N.A.

By:

 

/s/ Adam H. Fey

Name:

 

Adam H. Fey

Title:

 

Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PVR FINCO LLC SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

BOKF, N.A. d/b/a Bank of Oklahoma By:  

/s/ Jason B. Webb

Name:  

Jason B. Webb

Title:  

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PVR FINCO LLC SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

BARCLAYS BANK PLC By:  

/s/ Michael J. Moser

Name:  

Michael J. Moser

Title:  

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PVR FINCO LLC SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

BRANCH BANKING AND TRUST COMPANY

By:  

/s/ Troy R. Weaver

Name:  

Troy R. Weaver

Title:  

Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PVR FINCO LLC SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

CAPITAL ONE, N.A. By:  

/s/ Matthew L. Molero

Name:  

Matthew L. Molero

Title:  

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PVR FINCO LLC SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

CITIBANK, N.A. By:  

/s/ John Miller

Name:  

John Miller

Title:

 

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PVR FINCO LLC SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

COMERICA BANK By:  

/s/ John S. Lesikar

Name:  

John S. Lesikar

Title:  

Assistant Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PVR FINCO LLC SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

By:  

/s/ Michael Getz

Name:  

Michael Getz

Title:  

Vice President

By:  

/s/ Evelyn Thierry

Name:  

Evelyn Thierry

Title:  

Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PVR FINCO LLC SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

JPMORGAN CHASE BANK, N.A. By:  

/s/ Stephanie Balette

Name:  

Stephanie Balette

Title:  

Authorized Officer



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PVR FINCO LLC SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

ROYAL BANK OF CANADA By:  

/s/ Kristan Spivey

Name: Kristan Spivey Title: Authorized Signatory



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PVR FINCO LLC SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

SUNTRUST BANK By:  

/s/ Carmen Malizia

Name:  

Carmen Malizia

Title:  

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PVR FINCO LLC SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

TD BANK, N.A. By:  

/s/ Vijay Prasad

Name:  

Vijay Prasad

Title:  

Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PVR FINCO LLC SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

THE HUNTINGTON NATIONAL BANK By:  

/s/ Chad A. Lowe

Name:  

Chad A. Lowe

Title:  

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PVR FINCO LLC SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

THE ROYAL BANK OF SCOTLAND PLC

By:  

/s/ Sanjay Remond

Name:  

Sanjay Remond

Title:  

Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PVR FINCO LLC SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

UBS LOAN FINANCE LLC By:  

/s/ Mary E. Evans

Name:  

Mary E. Evans

Title:  

Associate Director

By:  

/s/ Joselin Fernandes

Name:  

Joselin Fernandes

Title:  

Associate Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PVR FINCO LLC SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

UNION BANK By:  

/s/ Peter Malone

Name:  

Peter Malone

Title:  

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PVR FINCO LLC SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

FIRST COMMONWEALTH BANK

By:  

/s/ Robert S. Taylor, Jr.

Name:  

Robert S. Taylor, Jr.

Title:  

Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PVR FINCO LLC SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

U.S. BANK NATIONAL ASSOCIATION

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PVR FINCO LLC SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT]

 

WELLS FARGO BANK, N.A.

By:  

/s/ Jonathan R. Richardson

Name:  

Jonathan R. Richardson

Title:  

Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

Variable Pricing and Fees Based on Leverage Ratio

A. Commencing with the fiscal period ending June 30, 2012 and for each fiscal
period through the fiscal period ending December 31, 2012, the Pricing Grid
shall be:

 

Level

  

Leverage Ratio

   Euro-Rate
Margin
(Loan)     Base Rate
Margin
(Loan)     Commitment
Fee     Applicable Letter of
Credit Fee  

I

   Less than or equal to 3.00 to 1.00      1.750 %      0.750 %      0.375 %   
  1.750 % 

II

   Greater than 3.00 to 1.00 but less than or equal to 3.50 to 1.00      2.000
%      1.000 %      0.375 %      2.000 % 

III

   Greater than 3.50 to 1.00 but less than or equal to 4.00 to 1.00      2.250
%      1.250 %      0.500 %      2.250 % 

IV

   Greater than 4.00 to 1.00 but less than or equal to 4.50 to 1.00      2.500
%      1.500 %      0.500 %      2.500 % 

V

   Greater than 4.50 to 1.00 but less than or equal to 5.00 to 1.00      2.750
%      1.750 %      0.500 %      2.750 % 

VI

   Greater than 5.00 to 1.00 but less than or equal to 5.50 to 1.00      3.000
%      2.000 %      0.500 %      3.000 % 

VII

   Greater than 5.50 to 1.00      3.500 %      2.500 %      0.500 %      3.500
% 

The Borrower shall deliver a closing date compliance certificate that gives pro
forma effect to the Chief Gathering Acquisition and pricing shall be set at the
level of the Pricing Grid that corresponds to



--------------------------------------------------------------------------------

such pro forma Leverage Ratio until receipt of the compliance certificate of the
Borrower for the fiscal quarter ending June 30, 2012.

B. Commencing with the fiscal period ending March 31, 2013 and for each fiscal
period thereafter, the Pricing Grid shall be:

 

Level

  

Leverage Ratio

   Euro-Rate
Margin
(Loan)     Base Rate
Margin
(Loan)     Commitment
Fee     Applicable Letter of
Credit Fee  

I

   Less than or equal to 3.00 to 1.00      1.750 %      0.750 %      0.375 %   
  1.750 % 

II

   Greater than 3.00 to 1.00 but less than or equal to 3.50 to 1.00      2.000
%      1.000 %      0.375 %      2.000 % 

III

   Greater than 3.50 to 1.00 but less than or equal to 4.00 to 1.00      2.250
%      1.250 %      0.500 %      2.250 % 

IV

   Greater than 4.00 to 1.00 but less than or equal to 4.50 to 1.00      2.500
%      1.500 %      0.500 %      2.500 % 

V

   Greater than 4.50 to 1.00      2.750 %      1.750 %      0.500 %      2.750
% 

C. Notwithstanding the foregoing, at any time during which the Borrower has
failed to deliver a compliance certificate to the Agent when due, upon the
request of the Required Lenders, the Leverage Ratio shall be deemed, solely for
the purpose of this Schedule 1.1(A), to be, (1) commencing with the fiscal
period ending June 30, 2012 and for each fiscal period through the fiscal period
ending December 31, 2012, Level VII of the applicable Pricing Grid, until such
time as the Borrower shall deliver the required compliance certificate and
(2) commencing with the fiscal period ending March 31, 2013 and for each fiscal
period thereafter, Level V of the applicable Pricing Grid, until such time as
the Borrower shall deliver the required compliance certificate. Notwithstanding
the foregoing, the above interest rates shall be increased by (i) 25 basis
points per annum if and for so long as the Borrower’s Corporate Family Rating
under either Moody’s Investor Service, Inc. or Standard & Poor’s Ratings
Services is less than Ba3 or BB- respectively and (ii) without duplication of
the amount set forth in subclause (i) above, 50 basis



--------------------------------------------------------------------------------

points per annum if and for so long as the Borrower’s Corporate Family Rating
under Moody’s Investor Service, Inc. and Standard & Poor’s Ratings Services is
less than Ba3 or BB- respectively.

Any change in the Applicable Margin, Applicable Commitment Fee and the
Applicable Letter of Credit Fee Rate shall be based upon the financial
statements and compliance certificates provided pursuant to Sections 7.3.1
[Quarterly Financial Statements] and 7.3.2 [Annual Financial Statements] and
shall become effective on the date such financial statements are due in
accordance with Section 7.3.3 [Certificate of the Borrower].

If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties or for any other reason, the Loan Parties or the
Lenders determine that (i) the Leverage Ratio as calculated by the Borrower as
of any applicable date was inaccurate and (ii) a proper calculation of the
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the Agent
for the account of the applicable Lenders, promptly on demand by the Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Loan Party under the Bankruptcy Code of the United States,
automatically and without further action by the Agent or any Lender), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Agent, or any Lender,
as the case may be, under Section 2.9 [Letter of Credit Subfacility] or 3.3
[Interest After Default] or 8 [Default]. The Loan Parties’ obligations under
this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations hereunder.